Citation Nr: 1428411	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction. 

6.  Entitlement to service connection for erectile dysfunction. 

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension secondary to posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for hypertension secondary to service-connected PTSD. 

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

10.  Entitlement to a total disability rating for individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of history, in a February 2011 rating decision the RO denied service connection for diabetes mellitus, erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and hypertension.  The Board notes that the Veteran filed a petition to reopen his previously denied claims in October 2011, within the one year appeal period, but he did not express disagreement with the February 2011 rating decision and a desire for appellate review but instead he specifically stated it was a request to reopen his claim for benefits; therefore, the Board finds that the Veteran did not initiate an appeal by filing a notice of disagreement (NOD) with the decision and the February 2011 decision became final. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In June 2012 the RO denied the Veteran's petition to reopen his previously denied claims and the Veteran perfected a substantive appeal.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The November 2009 rating decision granted the Veteran service connection for PTSD and assigned an initial rating of 10 percent, effective June 28, 2006.  During the pendency of the appeal a September 2011 decision review officer (DRO) rating decision granted the Veteran a 30 percent disability rating effective March 24, 2011, and a June 2012 rating decision granted the Veteran a 100 percent rating effective October 11, 2011.  In a December 2013 statement the Veteran submitted a statement withdrawing his claims of entitlement to higher ratings for his service-connected PTSD; an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Thus, the Board finds that the issues of entitlement to higher initial ratings for the service-connected PTSD have been withdrawn and are now not before the Board. 

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  

At the hearing the Veteran submitted a waiver of initial RO jurisdiction for any additional evidence.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
The Board notes that at the Veteran's hearing he was represented by Disabled American Veterans; however, during the pendency of the appeal, in March 2014 a VA Form 21-22a was submitted giving power of attorney to Veterans of Foreign Wars. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals additional VA treatment records and a copy of the Veteran's hearing transcripts.  Some of these VA treatment records have been reviewed by the RO in the February 2012 SSOC and by the Board.  The VBMS records include a June 2013 private physician's statement, letters to the Veteran's private physician requesting his treatment records, two March 2014 statements by the Veteran (that are duplicative), and a decision on the issue of overpayment that is not before the Board; there are additional records that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board finds that for any evidence that either has not been reviewed by the AOJ or does not have a waiver with it, the Veteran is not prejudiced since the Board is hereby remanding the Veteran's claims and the AOJ can then review any of the additional records in the first instance.  

The now reopened issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and hypertension, as well as the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to a TDIU rating are 
REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of a February 2011 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and hypertension finding that he did not have current diagnoses.  The Veteran did not appeal that decision and it became final.

2.  The additional evidence received since the February 2011 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claims for service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been received to reopen the claim for service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and hypertension are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues, is deferred pending additional development consistent with the VCAA.


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

The February 2011 RO rating decision denied service connection for diabetes mellitus, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities, and hypertension; on the basis that he did not have any current diagnoses.  The Board notes that the Veteran filed his petition to reopen his previously denied claims in October 2011, within the one year appeal period, but he did not express disagreement with the February 2011 rating decision and a desire for appellate review but instead he specifically stated it was a request to reopen his claim for benefits; therefore, the Board finds that the Veteran did not initiate an appeal by filing an NOD with the decision and the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims, with the exception of his October 2011 petition to reopen his claims, was received prior to the expiration of the appeal period stemming from the February 2011 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In October 2012 the Veteran filed a petition to reopen his previously denied claims.  The evidence submitted since his February 2011 rating decision includes VA treatment records that have diagnoses of diabetes mellitus and hypertension, a June 2013 private statement that diagnosed the Veteran with diabetes mellitus and hypertension, the Veteran's written statements, and his testimony.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the Veteran's VA treatment records and the June 2013 private physician statement provide diagnoses of diabetes mellitus and hypertension; thus it provides a basis for reopening the claim for service connection for diabetes mellitus and hypertension.  In addition, the Board finds that the Veteran's testimony that he has current diagnoses of peripheral neuropathy of the bilateral lower extremities and erectile dysfunction are also new and material because it is relevant to establishing a current diagnosis; in addition, the Veteran now has a current diagnosis of diabetes mellitus, which is the basis for his secondary service connection claims.  

Additionally, the Board finds that this evidence is "new" in that it was not before agency decision makers at the time of the February 2011 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, specifically the Veteran's VA treatment note, private treatment notes, and testimony, is "material" in that it goes to the question of diagnoses of diabetes mellitus, erectile dysfunction,  peripheral neuropathy of the bilateral lower extremities, and hypertension.  This evidence relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus, erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and hypertension and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board notes that "new and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board concludes that evidence submitted since the February 2011 rating decision is new and material, and thus to this extent only, the claims for service connection for diabetes mellitus, erectile dysfunction,  peripheral neuropathy of the bilateral lower extremities, and hypertension are reopened.  

Moreover, additional development of evidence will be undertaken (see the below remand) before the issues of entitlement to service connection for diabetes mellitus, erectile dysfunction,  peripheral neuropathy of the bilateral lower extremities, and hypertension are addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER

As new and material evidence to reopen the claim for service connection for diabetes mellitus has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for peripheral neuropathy of the bilateral lower extremities the appeal has been received, to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for erectile dysfunction has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for hypertension has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus or adult-onset diabetes is among the diseases presumed to be related to Agent Orange exposure.  For service connection to be warranted they must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As noted above, the Veteran testified that he has a current diagnosis of diabetes mellitus  that is the result of in-service exposure to Agent Orange; he has also has diagnoses in his VA treatment records and a June 2013 diagnosis from his private physician.  He also testified that his peripheral neuropathy of the bilateral upper and lower extremities and his erectile dysfunction are secondary to his diabetes mellitus.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and his erectile dysfunction to determine the nature and etiology.  

The Veteran testified that he has a current diagnosis of hypertension; he has also has diagnoses in his VA treatment records and a June 2013 diagnosis from his private physician.  The Board also finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension to include if it is secondary to service-connected PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The February 2011 rating decision denied the Veteran's claim of a TDIU rating.  In October 2011 the Veteran filed a notice of disagreement.  Therefore, a Statement of the Case (SOC) should have been issued.  Consequently, the Board must remand to the RO to furnish an SOC on the issue of entitlement to a TDIU rating and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private outpatient treatment records.   

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of diabetes mellitus?

B) Doe the Veteran have a current diagnosis of peripheral neuropathy of the bilateral upper, peripheral neuropathy of the lower extremities and/or erectile dysfunction?

C) If the Veteran does not have a diagnosis of diabetes mellitus, is it at least likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral upper, peripheral neuropathy of the lower extremities and/or erectile dysfunction related to any aspect of the Veteran's military service?

D) If the Veteran has a diagnosis of diabetes mellitus, is the Veteran's peripheral neuropathy of the bilateral upper, peripheral neuropathy of the lower extremities and/or erectile dysfunction at least as likely as not caused OR aggravated by any of his disabilities? 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his hypertension.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of hypertension?

B) Is it at least likely as not (50 percent or greater probability) that the hypertension is related to any aspect of the Veteran's military service?  (Comment in the same manner as required by the above statement on the relationship between this Veteran's diagnosis of hypertension and any diagnosed PTSD.)

C) Is the Veteran's hypertension at least as likely as not caused OR aggravated by his service-connected PTSD?  (Comment in the same manner as required by the above statement on the relationship between this Veteran's diagnosis of hypertension and any diagnosed PTSD.)

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO shall furnish the Veteran an SOC on the issue of entitlement to a TDIU rating.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


